MORRISON, Judge.
Upon a plea of guilty before the court, a jury being waived, relator was on March 26, 1951, convicted of the offense of assault with intent to rob and was sentenced to serve a term of two years in the penitentiary.
Thereafter, relator filed his application for habeas corpus and same was set for hearing by Judge W. W. McCrory, who after hearing the application and the evidence therein refused to grant the writ.
Relator gave notice of appeal from such order of the district judge, and the record is before us on such appeal.
Art. 119, Vernon’s Ann. C.C.P., provides the exclusive procedure for habeas corpus seeking release of a prisoner after final conviction in a felony case.
Judge McCrory, having refused the application, no right of appeal exists. See Ex parte Prosser, 149 Tex.Cr.App. 319, 194 S.W.2d 89; Ex parte Hubbard, Tex.Cr.App., 225 S.W.2d 196.
The appeal is dismissed.